Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frader-Thompson et al. (US 20090195349 A1) in view of Uchida et al. (US 20160238308 A1).
In regard to claim 2, Frader-Thompson teaches a method of managing power consumption of electrical devices (Frader-Thompson, Fig. 1; Para. 8, the power usage of the power consuming device may then be measured and monitored), comprising: identifying plurality of electrical devices at a location (Frader-Thompson, Fig. 3; Para. 47-48, the node may also contain appliance or device determining sensors. These sensors may be based upon radio frequency identification (RFID) technology, other electronic signatures or identifications emanating from the device or appliance, a power signature or profile of the appliance or device, or a manual or automatic pairing process between the appliance or device and the node. The node may transmit the identity of the connected appliance or device, along with any other information previously described, to the network for use by the system; Para. 123); measuring one or more characteristics of electrical power lines at the location (Frader-Thompson, Fig. 4; Para, 37, The circuit 40 may contain a microprocessor 400 and may be capable of measuring and recording electrical current and voltage; deriving, processing, and storing power data; and communicating power data over the network. The circuit may monitor the current and voltage via a voltage transducer 404 and a current transducer 406. Those measurements may then be fed through to signal conditioners 408 and 410 and into an analog-to-digital conversion circuit (ADC) 414 via a multiplexer (MUX) 412. The digitally converted signal may then be interpreted by microprocessor 400. The circuit may also be capable of controlling an attached electrical device by switching the power to said device or controlling the amount of power received by the device, and of communicating the switch state or power consumption level over the network); transmitting a signal for detecting use by the plurality of electrical devices (Frader-Thompson, Para. 152-153, After being switched off, the connected device may be periodically polled at 1942 in order to determine if a state change occurs and continually monitor and improve the intelligent control policy); transmitting a signal for providing, to a person associated with the location, one or more device-specific notifications relating to at least one electrical device of the plurality of electrical devices at the location (Frader-Thompson, Para. 152, The system may also determine optimal modifications to any existing schedules or settings at step 1950, and either implement those modifications at step 1960. Implementation may occur as either a direct or automatic adjustment to the schedule at 1962, or by recommending changes to the user at 1964); and transmitting a signal for controlling, in response to at least one of the device-specific notifications, the at least one electrical device at the location (Frader-Thompson, Para. 189, Based on observed usage patterns. The system may prompt users to approve or modify suggested automation scheduling changes, or may inform users of changes that were automatically applied; therefore it's inherent that system transmits a control signal to the device for scheduling changed when the user approves the prompted approval notification), wherein the transmitted signal includes at least one control measure for the at least one electrical device that offsets energy consumption by at least one other electrical device of the plurality of electrical devices (Frader-Thompson, Para. 126-128, The controller may further adjust to or adapt to changing conditions sensed by the system. These conditions may include inputs from other nodes and sensors, such as buttons and switches, occupancy sensors, electrical activity on other nodes, or any other sensors disclosed herein; Para. 149, the system may detect when an appliance or device is not in use, or in reduced use, and automatically switch off power, or reduce power, to that device or appliance. Other aspects may contemplate determining ideal use or lack thereof by monitoring related device use, such as the other appliances in the same room or group, or other user power-usage habits).
Frader-Thompson does not specifically teach transmitting a signal for predicting contributions of the plurality of electrical devices to peak power consumption; wherein the one or more device-specific notifications are based, at least in part, on the predicted contributions of the plurality of electrical devices to peak power consumption.
Uchida teaches transmitting a signal for predicting contributions of the plurality of electrical devices to peak power consumption (Uchida, Para. 205, when the power consumption of the home electric appliances 1000 and 3001 to 3004 is predicted, and the predicted power consumption is close to the supply power; a peak of the power consumption in the user residence can be cut, which can prevent the consumed power from exceeding the supply power as much as possible); wherein the one or more device-specific notifications are based, at least in part, on the predicted contributions of the plurality of electrical devices to peak power consumption (Uchida, Para. 205, When the predicted power consumption in the power consumption prediction information is higher than the specified value, the control means 3 may display the prediction on the displaying means 10 to inform the users of the prediction or to inform the users of the prediction by other informing means 25 such as voice).
Frader-Thompson and Uchida are analogous art because they both pertain to monitoring and managing performance of appliances.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to further predict power consumption of home electric appliances is close to the peak (as taught by Uchida) to inform the user of the necessity of power-saving, and be encouraged to take power-saving action.

In regard to claim 3, Frader-Thompson teaches the method of claim 2, further comprising transmitting a signal for making one or more recommendations about one or more of the plurality of the electrical devices based in part on measurements taken for the at least one electrical device (Frader-Thompson, Fig. 19B, step 1964 recommend changes to user; Para. 149, the system may detect when an appliance or device is not in use, or in reduced use, and automatically switch off power, or reduce power, to that device or appliance. Other aspects may contemplate determining ideal use or lack thereof by monitoring related device use, such as the other appliances in the same room or group, or other user power-usage habits. The system may then calculate optimal modifications to any existing schedules or settings at step 1950, and either implement those modifications directly or suggest implementation to the user at step 1960).

In regard to claim 4, Frader-Thompson teaches the method of claim 2, further comprising: transmitting a signal for determining, based at least in part on a state or usage level detected by the at least one electrical device, an event or condition associated with the at least one electrical device; and transmitting a signal for providing, to a person associated with the location, one or more notifications relating to at least one of the events or conditions associated with the at least one electrical device (Frader-Thompson, Para. 152, After being switched off, the connected device may be periodically polled at 1942 in order to determine if a state change occurs and continually monitor and improve the intelligent control policy. The system may also determine optimal modifications to any existing schedules or settings at step 1950, and either implement those modifications at step 1960. Implementation may occur as either a direct or automatic adjustment to the schedule at 1962, or by recommending changes to the user at 1964).

In regard to claim 5, Frader-Thompson teaches the method of claim 2, further comprising transmitting a signal for providing, to at least one person associated with the location, power consumption information in comparison with at least one other location (Frader-Thompson, Para. 216, posted user forums to allow for person-to-person communication and posting of data reports for direct comparison to the individual and aggregated data of other users. Another embodiment consists of individual profile pages for users to share customized information about their home energy usage and themselves; including statistics, blog entries, articles, links, and custom applications. Yet another aspect includes software tools and scriptable "widgets" that are generated by both the company and the community of users and shared online. These custom applications can make use of system-generated data or data relevant to the use of the system).

In regard to claim 6, Frader-Thompson teaches the method of claim 2, further comprising: transmitting a signal for determining, based at least in part on the measured characteristics of the electrical power lines at the location, electrical signatures for each of the plurality of electrical devices at the location that are receiving electrical power from the electrical power lines (Frader-Thompson, Para. 123, the system may analyze the power consumption of the appliance or device over time to make an educated guess about its type or may be used to recognize specific devices or appliances. The system may also learn from analyzing the power signatures and consumption patterns of previously registered devices and appliances in order to better estimate the category or specific identity of newly connected appliances or devices. Further embodiments consider the system receiving updated heuristics or other identity estimation data from a remote server); transmitting a signal for detecting use by at least one of the plurality of electrical devices, wherein the use by the at least one electrical device is detected based on the electrical signature for the at least one electrical device (Frader-Thompson, Para. 152-153, After being switched off, the connected device may be periodically polled at 1942 in order to determine if a state change occurs and continually monitor and improve the intelligent control policy); transmitting a signal for providing, to the person associated with the location, one or more device-specific notifications relating to the at least one electrical device (Frader-Thompson, Para. 152, The system may also determine optimal modifications to any existing schedules or settings at step 1950, and either implement those modifications at step 1960. Implementation may occur as either a direct or automatic adjustment to the schedule at 1962, or by recommending changes to the user at 1964); and Frader-Thompson, Para. 189, Based on observed usage patterns. The system may prompt users to approve or modify suggested automation scheduling changes, or may inform users of changes that were automatically applied; therefore it’s inherent that system transmits a control signal to the device for scheduling changed when the user approves the prompted approval notification).

In regard to claim 7, Frader-Thompson teaches the method of claim 2, wherein the transmitting the signal for controlling the at least one electrical device comprises sending an instruction to the at least one electrical device (Frader-Thompson, Para. 130, direct (and possibly two-way) communication with computers and other electronic devices, allowing the system to regulate power states and/or send commands and messages. In this way the controller could ask a computer, DVR, appliance, etc. to enter sleep mode, or low-power mode, but the device could choose how best to comply with the request, perform a number of actions before complying with the request, or choose to ignore the request. In other aspects of the invention, the controller could trigger any possible reduced-power mode of a device or appliance, such that even a slight reduction in power could be realized in that mode. This would also allow the controller to "throttle" the power draw of certain devices, with more options than a simple binary on/off, and would enable power management of devices that are not suitable for physical power switching) over electrical power lines at the location using power line communication (Frader-Thompson, Para. 83, nodes may communicate with each other, the controller, and other devices listed herein via a low-power wireless, powerline network, or any other network system or technology known to those in the art).

Frader-Thompson, Fig. 1), comprising: a processor (Frader-Thompson, Fig. 3, Controller 300; Para. 183, controllers that contain ports, processors, switches, or memory modules); a memory coupled to the processor and storing program instructions executable by the processor(Frader-Thompson, Para. 183, controllers that contain ports, processors, switches, or memory modules; Memory modules may consist of any type of memory device, such as random-access memory, read-only memory, flash memory chips, processor registers, caches, hard disks, readable or writable optical or tape storage, capacitors, other circuitry, or any other type of device known to those of skill in the art) to implement: identifying plurality of electrical devices at a location (Frader-Thompson, Fig. 3; Para. 47-48, the node may also contain appliance or device determining sensors. These sensors may be based upon radio frequency identification (RFID) technology, other electronic signatures or identifications emanating from the device or appliance, a power signature or profile of the appliance or device, or a manual or automatic pairing process between the appliance or device and the node. The node may transmit the identity of the connected appliance or device, along with any other information previously described, to the network for use by the system; Para. 123); measuring one or more characteristics of electrical power lines at the location (Frader-Thompson, Fig. 4; Para, 37, The circuit 40 may contain a microprocessor 400 and may be capable of measuring and recording electrical current and voltage; deriving, processing, and storing power data; and communicating power data over the network. The circuit may monitor the current and voltage via a voltage transducer 404 and a current transducer 406. Those measurements may then be fed through to signal conditioners 408 and 410 and into an analog-to-digital conversion circuit (ADC) 414 via a multiplexer (MUX) 412. The digitally converted signal may then be interpreted by microprocessor 400. The circuit may also be capable of controlling an attached electrical device by switching the power to said device or controlling the amount of power received by the device, and of communicating the switch state or power consumption level over the network); transmitting a signal for detecting use by the plurality of  electrical devices (Frader-Thompson, Para. 152-153, After being switched off, the connected device may be periodically polled at 1942 in order to determine if a state change occurs and continually monitor and improve the intelligent control policy); transmitting a signal for providing, to a person associated with the location, one or more device-specific notifications relating to at least one electrical device of the plurality of electrical devices at the location (Frader-Thompson, Para. 152, The system may also determine optimal modifications to any existing schedules or settings at step 1950, and either implement those modifications at step 1960. Implementation may occur as either a direct or automatic adjustment to the schedule at 1962, or by recommending changes to the user at 1964); and transmitting a signal for controlling, in response to at least one of the device- specific notifications, the at least one electrical device at the location (Frader-Thompson, Para. 189, Based on observed usage patterns. The system may prompt users to approve or modify suggested automation scheduling changes, or may inform users of changes that were automatically applied; therefore it’s inherent that system transmits a control signal to the device for scheduling changed when the user approves the prompted approval notification), wherein the transmitted signal includes at least one control measure for the at least one electrical device that offsets energy consumption by at least one other electrical device of the plurality of electrical devices (Frader-Thompson, Para. 126-128, The controller may further adjust to or adapt to changing conditions sensed by the system. These conditions may include inputs from other nodes and sensors, such as buttons and switches, occupancy sensors, electrical activity on other nodes, or any other sensors disclosed herein; Para. 149, the system may detect when an appliance or device is not in use, or in reduced use, and automatically switch off power, or reduce power, to that device or appliance. Other aspects may contemplate determining ideal use or lack thereof by monitoring related device use, such as the other appliances in the same room or group, or other user power-usage habits).
Frader-Thompson does not specifically teach transmitting a signal for predicting contributions of the plurality of electrical devices to peak power consumption; wherein the one or more device-specific notifications are based, at least in part, on the predicted contributions of the plurality of electrical devices to peak power consumption.
Uchida teaches transmitting a signal for predicting contributions of the plurality of electrical devices to peak power consumption (Uchida, Para. 205, when the power consumption of the home electric appliances 1000 and 3001 to 3004 is predicted, and the predicted power consumption is close to the supply power; a peak of the power consumption in the user residence can be cut, which can prevent the consumed power from exceeding the supply power as much as possible); wherein the one or more device-specific notifications are based, at least in part, on the predicted contributions of the plurality of electrical devices to peak power consumption (Uchida, Para. 205, When the predicted power consumption in the power consumption prediction information is higher than the specified value, the control means 3 may display the prediction on the displaying means 10 to inform the users of the prediction or to inform the users of the prediction by other informing means 25 such as voice).
Frader-Thompson and Uchida are analogous art because they both pertain to monitoring and managing performance of appliances.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to further predict power consumption of home electric appliances is close to the peak (as taught by Uchida) to inform the user of the necessity of power-saving, and be encouraged to take power-saving action.

In regard to claim 9, Frader-Thompson teaches the system of claim 8, wherein at least one of the notifications comprises information about the peak power consumption of one or more of the plurality of electrical devices at the location (Frader-Thompson, Para. 190, the dashboard may present a visualization of energy consumption, from one or multiple sources of energy, over time. The visualization may include the price of electricity ($/kWh) over time for each of the various sources of energy, whether the pricing is based on a sfixed peak/off -peak schedule, or realtime pricing data gathered over the Internet, cellular networks, or other communication networks. The display may also include the system's electricity usage (kW) over time, as well as a dollars per time period calculation based upon multiplying the price by usage, which can be done on a system-wide average or individual energy source basis).

In regard to claim 10, Frader-Thompson teaches the system of claim 8, wherein the transmitting the signal for controlling the at least one electrical device comprises receiving at least one instruction from the person to whom at least one of the notifications was provided (Frader-Thompson, Para. 189, Based on observed usage patterns. The system may prompt users to approve or modify suggested automation scheduling changes, or may inform users of changes that were automatically applied; therefore it’s inherent that system transmits a control signal to the device for scheduling changed when the user approves the prompted approval notification).

In regard to claim 11, Frader-Thompson teaches the system of claim 8, wherein the resource comprises an electricity resource (Frader-Thompson, Para. 36, the power monitoring and control nodes may be packaged in the form of common household electrical fixtures: outlets, switches, dimmers, power strips, thermostats, bulb sockets, and any other form of fixture or power-related device known to those of skill in the art).

In regard to claim 12, Frader-Thompson teaches the system of claim 8, wherein the resource comprises a gas resource (Frader-Thompson, Para. 81, Other types of nodes that may be available include natural gas and water monitoring nodes, that may log the amount of utility brought into the system, the amount of the utility consumed, and how the utility was consumed).

In regard to claim 13, Frader-Thompson teaches the system of claim 8, wherein the resource comprises a liquid resource (Frader-Thompson, Para. 81, Other types of nodes that may be available include natural gas and water monitoring nodes, that may log the amount of utility brought into the system, the amount of the utility consumed, and how the utility was consumed).

In regard to claim 14, Frader-Thompson teaches the system of claim 8, wherein the memory stores program instructions executable by the processor to implement: transmitting a signal for determining, based at least in part on the measured characteristics of the electrical power lines at the location, electrical signatures for at least two electrical devices of the plurality of electrical devices at the location that are receiving electrical power from the electrical power lines (Frader-Thompson, Para. 123, the system may analyze the power consumption of the appliance or device over time to make an educated guess about its type or may be used to recognize specific devices or appliances. The system may also learn from analyzing the power signatures and consumption patterns of previously registered devices and appliances in order to better estimate the category or specific identity of newly connected appliances or devices), the location being a set of one or more rooms in a building or one or more buildings (Frader-Thompson, Para. 123, the power profiles of specific types and models of appliances are generated both in the user's home and throughout the user community, this data can be used to improve the heuristic analysis for identifying new devices as they are connected to the system); transmitting a signal for detecting power consumption of the at least two electrical devices (Frader-Thompson, Para. 123, in order to identify the specific model of device connected, and consequently the category and other information associated with that specific model of device or appliance. Some constituent elements of an energy signature or power consumption profile may include the amount of power consumed upon startup of the device or appliance, amount of power consumed upon normal or prolonged operation of the device or appliance, resistance of the device or appliance at both startup and during prolonged or normal usage, amount of power or resistance measured from the device or appliance during standby or other reduced power or usage modes, the times of day at which the appliance or device is typically used (e.g., a television or DVD player may be used more frequently in the afternoons or evenings, whereas a coffee maker or espresso machine is more typically used in the mornings), the frequency at which a device or appliance is used, and what other devices are typically used in conjunction with or at the same time as the device or appliance), wherein the power consumption by the at least two electrical devices is detected based on the electrical signatures for the at least two electrical devices (Frader-Thompson, Para. 123, The system may also learn from analyzing the power signatures and consumption patterns of previously registered devices and appliances in order to better estimate the category or specific identity of newly connected appliances or devices); and transmitting a signal for determining, based at least in part on the power consumption detected of the at least two electrical devices, one or more operating specifications for the at least two electrical devices at the location, wherein the one or more operational specifications manage a power consumption for electrical loads at the location  (Frader-Thompson, Para. 123, if the system detects a pattern of high power consumption on a predictable duty cycle, the new appliance might be assumed to contain a compressor. If the appliance is attached to an outlet known to be in a bedroom, the appliance could be reasonably assumed to be a window-mounted air conditioner and not a refrigerator, and if the duty cycle or other characteristics correspond to those of a known make and model, the system could infer this as well).

In regard to claim 15, Frader-Thompson teaches the system of claim 14, wherein the operating specifications are configured to reduce peak power consumption for electrical loads at the location (Frader-Thompson, Para. 126, individual nodes and groups of nodes may switch power on and off, or to varying levels, to minimize or reduce the power consumption of attached appliances and devices, exercise parental controls, enhance safety, or meet other goals of the user, while continuing to provide the ordinary service and convenience to which the user is accustomed).

In regard to claim 17, Frader-Thompson teaches the system of claim 8, wherein the at least one control measure is capable of controlling or influencing a setting on an air conditioning system providing cooling to the entity (Frader-Thompson, Para. 131, when the price of electricity drops below a threshold, the controller may send a message to a chiller, air conditioner, or refrigerator).

Frader-Thompson, Para. 61, The bulb socket node 1110 may consist primarily of an internal monitoring and control unit, an optional on/off button, and a bulb receptacle. The node may plug into a standard light fixture 1120 and provides a standard bulb receptacle to receive a light bulb 1130. In various embodiments, the bulb socket node may have a two or more light bulb receptacles in which to plug multiple light bulbs. In those embodiments, each receptacle may be individually monitored and/or switched; The receptacle may be configured to automatically switch off power in the absence of anything plugged in. The node may also be able to monitor, measure, and control the intensity of light emanating from the attached light bulb(s)).

In regard to claim 19, Frader-Thompson teaches the system of claim 8, wherein the at least one control measure comprises reducing plug loads by the at least one electrical device (Frader-Thompson, Para. 53, the inline outlet node may have multiple receptacles in which to plug multiple devices or appliances, while the node itself can plug into multiple outlet sockets. In some aspects, the number of receptacles on the node may equal the number of outlets the node plugs into, while in other aspects, there may be a disproportionate number of receptacles available and outlets used. In various embodiments, each receptacle may be individually monitored and/or switched; the receptacle may be configured to automatically switch off power in the absence of anything plugged in).

In regard to claim 21, Frader-Thompson teaches the system of claim 8, wherein the memory stores program instructions executable by the processor to implement transmitting a signal for determining, based at least in part on the one or more device-specific notifications, Frader-Thompson, Para. 217 and 219, a user can perform an in-depth energy audit to compare their recorded power consumption with that of similar users in similar homes. The user might be informed that one or more of their appliances is inefficient and be offered a more efficient substitute from a sponsored vendor).


Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frader-Thompson et al. (US 20090195349 A1) in view of Uchida et al. (US 20160238308 A1) and further in view of Cohen (US 20100305773 A1).
In regard to claim 22, Frader-Thompson teaches the method of claim 2, wherein the identifying the plurality of electrical devices at the location (Frader-Thompson, Fig. 3; Para. 47-48, the node may also contain appliance or device determining sensors. These sensors may be based upon radio frequency identification (RFID) technology, other electronic signatures or identifications emanating from the device or appliance, a power signature or profile of the appliance or device, or a manual or automatic pairing process between the appliance or device and the node. The node may transmit the identity of the connected appliance or device, along with any other information previously described, to the network for use by the system; Para. 123) comprises: capturing, using one or more sensors coupled to the electrical power lines at the location, power signals being transmitted between a power source and plurality of electrical devices (Frader-Thompson, Fig. 4a, current transducer 406 and voltage transducer 404 coupled to the power line; Para, 37, The circuit 40 may contain a microprocessor 400 and may be capable of measuring and recording electrical current and voltage; deriving, processing, and storing power data; and communicating power data over the network. The circuit may monitor the current and voltage via a voltage transducer 404 and a current transducer 406. Those measurements may then be fed through to signal conditioners 408 and 410 and into an analog-to-digital conversion circuit (ADC) 414 via a multiplexer (MUX) 412. The digitally converted signal may then be interpreted by microprocessor 400. The circuit may also be capable of controlling an attached electrical device by switching the power to said device or controlling the amount of power received by the device, and of communicating the switch state or power consumption level over the network).
Frader-Thompson and Uchida do not specifically teach transforming the captured power signals from a time domain to a frequency domain; determining electrical signatures in the frequency domain for each of the plurality of electrical devices based on the transformed signals; distinguishing between two or more of the plurality of electrical devices based on frequency characteristics in the frequency domain of the electrical signatures.
However Cohen teaches transforming the captured power signals from a time domain to a frequency domain (Cohen, Para. 19, measuring electrical parameters of an electrical signal at the outlet connected to the appliance (e.g. measuring AC current and AC voltage); analyzing the measured electrical signal (e.g. performing an analysis in time domain and/or in frequency domain)); determining electrical signatures in the frequency domain for each of the plurality of electrical devices based on the transformed signals (Cohen, Para. 19, detecting an electrical signature of the electrical appliance; characterizing predefined parameters of the electrical appliance utilizing the electrical signature; and detecting the status of the electrical appliance in relation to the predefined parameters; Para. 39, frequency domain pattern recognition algorithms may be employed to determine the appliance status indications, e.g. use of spectral density of the current signal as a signature of an appliance at a certain operational stage). distinguishing between two or more of the plurality of electrical devices based on frequency characteristics in the frequency domain of the electrical signatures (Cohen, Para. 37 and 39, frequency domain pattern recognition algorithms may be employed to determine the appliance status indications, e.g. use of spectral density of the current signal as a signature of an appliance at a certain operational stage; Time -domain and/or frequency domain pattern recognition algorithms may be employed to determine the appliance type or its stage).
Frader-Thompson, Uchida, and Cohen are analogous art because they all pertain to monitoring and managing performance of appliances.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use frequency domain pattern recognition (as taught by Cohen) resulting in predictable result of identifying the device.

In regard to claim 23, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 22 as stated above.

Response to Arguments
Response to amended claims is considered above in claim Rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689